 1
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
 2                                                                    EASTERN DISTRICT OF WASHINGTON




 3                       UNITED STATES DISTRICT COURT                  Nov 20, 2018
                                                                           SEAN F. MCAVOY, CLERK
                        EASTERN DISTRICT OF WASHINGTON
 4
     MARK A. MORGAN,                             No.   4:18-CV-05158-SMJ
 5
                               Plaintiff,
 6                                               ORDER GRANTING LEAVE TO
                  v.                             FILE AMENDED COMPLAINT
 7
     HARRY JOHNSON PLUMBING &
 8   EXCAVATION INC., COBURN
     CONTRACTORS LLC, HARTFORD
 9   FIRE INSURANCE COMPANY, and
     NATIONWIDE MUTUAL
10   INSURANCE COMPANY,

11                             Defendants.

12

13         Before the Court, without oral argument, is Plaintiff’s Motion for Leave to

14   File Second Amended Complaint, ECF No. 15. Pursuant to Federal Rule of Civil

15   Procedure 15(a)(2), “[A] party may amend its pleading only with the opposing

16   party’s written consent or with the court’s leave. The court should freely give leave

17   when justice so requires.” This policy is “to be applied with extreme liberality.”

18   Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001)

19   (quoting Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.

20   1990)).


     ORDER GRANTING LEAVE TO FILE SECOND AMENDED COMPLAINT -
     1
 1         In Foman v. Davis, 371 U.S. 178 (1962), the Supreme Court offered the

 2   following factors a district court should consider in deciding whether to grant leave

 3   to amend:

 4         In the absence of any apparent or declared reason—such as undue
           delay, bad faith or dilatory motive on the part of the movant, repeated
 5         failure to cure deficiencies by amendments previously allowed, undue
           prejudice to the opposing party by virtue of allowance of the
 6         amendment, futility of amendment, etc.—the leave sought should, as
           the rules require, be “freely given.”
 7
     Id. at 182. See also Allen v. City of Beverly Hills, 911 F.2d 367, 373 (9th Cir. 1990).
 8
           Plaintiff seeks to (1) amend the Plaintiff’s name, (2) amend the relevant time
 9
     period, (3) correct the surety for the fourth and fifth causes of action, and (4) plead
10
     additional facts as to notice for the Miller Act claim. ECF No. 15 at 2–3. The motion
11
     is timely; the Court has not yet held a telephonic scheduling conference to determine
12
     the deadline to amend pleadings. Additionally, there is no evidence indicating that
13
     amendment should not be “freely given.” See Foman, 371 U.S. at 182.
14
           Having reviewed the pleadings and the file in this matter, the Court is fully
15
     informed and grants the motion.
16
           Accordingly, IT IS HEREBY ORDERED:
17
           1.     Plaintiff’s Motion for Leave to File Second Amended Complaint, ECF
18
                  No. 15, is GRANTED. Future motions for leave to file an amended
19
                  complaint will be closely scrutinized.
20


     ORDER GRANTING LEAVE TO FILE SECOND AMENDED COMPLAINT -
     2
 1         2.     Plaintiff shall file its Second Amended Complaint, ECF No. 15-1, and

 2                related exhibits no later than November 21, 2018.

 3         3.     Defendants’ Motion to Dismiss, ECF No. 13, is DENIED AS MOOT.

 4         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 5   provide copies to all counsel.

 6         DATED this 20th day of November 2018.

 7                      ____________________________
                        SALVADOR MENDOZA, JR.
 8                      United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING LEAVE TO FILE SECOND AMENDED COMPLAINT -
     3
